Citation Nr: 1223540	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  07-09 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to June 1993 and November 2001 through June 2002, with periods of reserve duty. 

This matter originally came before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  That rating decision found that new and material evidence had not been received to reopen a previously denied claim of entitlement to service connection for a low back disorder.  In October 2009, the Veteran provided testimony at a Travel Board hearing before the undersigned; a transcript of that hearing is of record.  In a July 2010 decision, the Board reopened the claim and remanded the case for additional development.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, degenerative joint disease of the lumbosacral spine is related to documented in-service back injuries.  


CONCLUSION OF LAW

Degenerative joint disease of the lumbosacral spine was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for degenerative joint disease of the lumbosacral spine.  This action constitutes a complete grant of the benefit sought on appeal.  Therefore, a discussion of VA's duties to notify and assist is unnecessary.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, where a Veteran served 90 days or more, and arthritis, becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Disorders diagnosed after discharge may still be service connected if all of the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Following the Veteran's separation from active duty in June 1993, he later enlisted in the Reserves.  Active Duty for Training (ACDUTRA) is defined as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 01(22).  Service connection may be granted for injury or disease incurred while on ACDUTRA.  Inactive Duty Training (INACDUTRA) is defined as other than full-time training performed by Reserves.  38 U.S.C.A. § 101(23).  Service connection may be granted for injuries incurred while on INACDUTRA, but not for disease. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran's service treatment records show complaints of back pain in May 1988 (lumbar strain), January 1990 (recurrent low back pain), November 1990 (low back strain), March 1991, and October 1992 (low back muscle strain).  On the separation examination in June 1993 the Veteran reported "back muscle pull."  During his reserves service, an April 1997 treatment record noted complaints of low back pain after lifting mail bags.  Lumbar strain was noted.  During his second period of active duty, low back pain was noted in February 2002 and April 2002.

Additionally, the evidence shows that the Veteran was injured in motor vehicle accidents in April 1998 (while on a period of ACDUTRA) and March 2001 (while on a period of inactive duty training).  Immediately after the April 1998 accident, the Veteran was taken to the emergency room and was treated for pain and lumbar strain.  Five days after the accident, in May 1998, the Veteran saw a chiropractor whose records show that the Veteran complained of right low back pain. The chiropractor diagnosed the Veteran with hypermobility syndrome causing sprain/strain of the cervical spine producing cervicalgia and sprain/strain of the lumbar spine producing lumbalgia. 

A March 2001 medical record shows that the Veteran reported pain in his neck and back, and numbness in his right leg, since he was involved in a motor vehicle accident.  A radiology report showed mild degenerative disc disease to the L5-S1 level with decrease in disc space height. 

In a medical record from April 2001, the Veteran reported that he was involved in a motor vehicle accident and had experienced a lot of low back pain and discomfort since that time. A radiology report shows L5-S1 mild degenerative changes involving the endplate with a small disc herniation 

The Veteran appeared at a Board hearing in October 2009. He testified that he had never injured his back outside of active duty. He had several incidents of back pain prior to the motor vehicle accident in April 1998 and he believes his current back disorder as a result of the incidents in service. 

The Veteran submitted an opinion from his treating physician dated in November 2009.  The doctor stated that the Veteran had a diagnosis of severe lumbago and degenerative joint disease.  The doctor opined "that [the Veteran's] longstanding, well-documented history of severe low back pain as likely as not started during service." 

The Veteran underwent a VA examination in March 2012.  The examiner indicated that he reviewed the claims folder.  He diagnosed degenerative joint disease of the lumbar spine and noted that X-rays showed degenerative joint disease of L3, L4, L5, and S1.  The examiner stated that the Veteran's separation examination in June 1993 noted a back muscle pull but the Veteran had checked no to recurrent back pain.  The examiner further noted that the Veteran had had "subsequent back injuries after leaving service" and that it was less likely than not that his current low back disorder was incurred in or caused by inservice injury.  

The VA examiner's apparent misunderstanding that the motor vehicle accidents after separation from active service in fact occurred during periods of ACDUTRA and INACDUTRA diminishes the probative value of the report and opinion.  Further, the opinion does not sufficiently address the Veteran's assertions of continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding medical examination inadequate where examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury in service"); see also Buchanan v. Nicholson, 451 F .3d 1331, 1336 (Fed.Cir.2006) (holding that the Board erred by relying on medical examiner who "ultimately relies not on the objective medical evidence, but rather the absence of such in reaching her opinion that the onset of [the appellant's] psychiatric symptoms did not occur during ... service"); Barr v. Nicholson, 21 Vet. App. 303, 311 (examination inadequate where examiner failed to consider assertions of continued symptomatology).  Regardless, the Board finds there is competent reliable evidence tending to establish a continuity of symptomatology since separation and that the current back pathology may be related to the 1998 and 2001 injuries as well as the active duty complaints.  

The Board notes that regulations regarding service connection do not require the establishment of service connection solely through medical records.  Dalton.  In this case, the Board finds the Veteran's report of having back symptoms since separation to be not only competent but also credible, and, "[s]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

In this case, there are documented in-service back symptoms, including on the separation examination in 1993, documented back injuries in accidents during periods of ACDUTRA in 1998 and INACDUTRA in 2001, and the Veteran's competent and credible sworn testimony that he has had continuous symptoms since the documented in-service back injuries.  Given this evidence, the Board finds some degree of back disability is related to the in-service symptoms.  The evidence is at least in equipoise, and thus, resolving all doubt in the Veteran's favor, service connection is warranted for degenerative joint disease of the lumbosacral spine.  Consequently, the benefit sought on appeal is granted.  


ORDER

Service connection for degenerative joint disease of the lumbosacral spine is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


